The opinion of the court was delivered by
PROüt, J.
This case rests upon a single exception to the charge of the court to the jury. The defendant insisted that the evidence of the plaintiff, if truthful, established only a state of *305facts from wbicb the jury were at liberty, according to their judgment, to infer, or not to infer, such a relation as would entitle the plaintiff to recover. The court, however, held, and instructed the jury, that, if they found the plaintiff’s relation of the matter was true and as testified to by him, then their verdict should be in his favor.
No question arising as to the competency of the parties to enter into and to make the agreement it is claimed by the plaintiff they did, the question is as to the legal tendency of the plaintiff’s evidence as proving it. The credibility of the witness, as well as the truth of his relation, was, by the instruction given, fairly submitted and left to the jury. This being so, the only other question for their consideration was as to the existence of the alleged relation growing out of the supposed contract, by force of which the plaintiff claimed he was entitled to recover the amount of his earnings in the defendant’s hands. The exceptions detail the evidence from which the jury were to determine the question, and we think it not only full and direct, but that, if believed by the jury, it proved the substance of the issue in favor of the plaintiff, and that the court could do no less than to instruct them substantially as they did.
As to the amount the plaintiff was entitled to recover, that was a matter of computation of amounts and interest, as ascertained and established by the evidence. No request being made nor exception taken as to this branch of the case, except as involved in the general question before alluded to, the judgment of the county court must be affirmed.
Having this view of the case, the petition for a new trial, which presents the same question arising upon the exceptions, must be dismissed with costs.